INAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 08/05/2021 is acknowledged.
Claims 1-10 are examined.
Drawings
The drawings received on 08/05/2021 are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2011/0089691; IDS ref) in further views of Strauss et al (10,773,814), Spooner et al (US 2020/0266629) and Bryde (US 2006/0017328).
In re Claim 1:  Jones teaches an electrical power generation system (36, Fig. 2) for an aircraft ([0003[, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), including a gas turbine (12) having a high-pressure shaft (42) and outputting a gas flow (28) to actuate a free turbine (38), 
wherein it further includes a generator (22) coupled to the gas turbine and able to output a first alternating voltage [0015] for supplying through first conversion means a primary power supply network of the aircraft, the free turbine and the generator being mounted on the same drive shaft concentric (see Fig. 2) with the high-pressure shaft of the gas turbine, 
a starter (15) mounted on the high-pressure shaft able to ensure (desired result) the starting of the gas turbine.
	However, Jones does not teach a polyphase permanent magnet generator and the starter being a permanent magnet starter/generator able to output a second alternating voltage for supplying a secondary power supply network of the aircraft and auxiliary equipment of the gas turbine, and wherein said first conversion means include two first AC/DC converters controlled from a management unit, such that when a fault is detected at a winding of the polyphase permanent magnet generator, a first one of said two first AC/DC converters associated with a remaining safe winding is still operated.
	Strauss	teaches a generator (116a/116b, Fig. 3) with a primary power supply network and a starter/generator (68a/68b; can operate as generators, col. 6 ll.42-44) and a secondary power supply network,
	It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include both turbine engine generator and a battery driven starter/generator in order to provide power to load )accessories} during engine operation and during startup as taught by Strauss, col. 6 ll. 45-47.
However, Jones i.v. Strauss does not teach a polyphase permanent magnet generator and the starter being a permanent magnet starter/generator, and wherein said first conversion means include two first AC/DC converters controlled from a management unit, such that when a fault is detected at a winding 
Spooner teaches a polyphase permanent magnet generator (718, [0065]) and an AC/DC converter (128; 770 is associated with all other embodiments “fault protection apparatus 770 is suitable for use with the generators 18, 218, 318, 418, 518”, [0103]), and wherein said first conversion means include two first AC/DC converters (see Fig. 3) controlled from a management unit (“switch 772 may be operated by any convenient fault detection device”, [0103]), such that when a fault is detected at a winding of the polyphase permanent magnet generator, a first one of said two first AC/DC converters associated with a remaining safe winding is still operated (switch 772 is opened in “response to detecting a fault current, to cause the respective switch 772 to open”, [0103] while the other AC/DC convertor 128 in Fig. 3 are still operated)
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include a polyphase permanent magnet generator with a AC/DC converter with a fault detection device as claimed in order to prevent damage and provide power as taught by Spooner, [0044, 0100].
However, Jones i.v. Strauss i.v. Spooner does not specifically teach the starter to be a permanent magnet starter/generator and an AC/DC converter associated with the starter/generator.
Bryde teaches the starter to be a permanent magnet [0053] starter/generator (114, Fig. 2) and an AC/DC converter (118) associated with the starter/generator.
It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing a starter/generator from a finite number types of available starter/generator, with a reasonable expectation of success, in this case to start the gas turbine engine was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
In re Claim 2:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claim 1, above.  Bryde being incorporated in the apparatus, Bryde further teaches that the AC/DC convertor (118) is bidirectional [0036].
In re Claims 3, 4 and 5:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claim 1, above.  Bryde being incorporated in the apparatus, Bryde further teaches only one bidirectional AC/DC converter (it is noted that it has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B. In the instant case, the duplication of parts consists of duplicating the bidirectional.AC/DC convertor associated with the starter/generator). 
In re Claim 6:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claim 1.  Spooner being incorporated in the apparatus, Spooner further teaches wherein said management unit includes a monitoring function that allows detecting faults at the winding of the generator [0103].
In re Claim 7:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Spooner being incorporated in the apparatus, Spooner further teaches wherein the detected fault is an inter-turn short-circuit or a phase-to-phase or phase-to-neutral short-circuit between the generator and the AC/DC converter [0102].
In re Claim 8:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claim 1, above.  Spooner being incorporated in the apparatus, Spooner further teaches wherein said primary power supply network includes at least one electrical source or storage unit of the battery or super capacitor type (995).
In re Claim 9:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claim 1, above.  Bryde being incorporated in the apparatus, Bryde further teaches wherein said secondary power supply network includes at least one electrical source or storage unit of the battery or super capacitor type (130).
In re Claim 10:  Jones i.v. Strauss i.v. Spooner i.v. Bryde teaches the invention as claimed and as discussed for Claim 1, above.  Jones further teaches an aircraft [0003] including the electrical power generation system.
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Any Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARUN GOYAL/             Primary Examiner, Art Unit 3741